United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                              No. 04-50243
                          Conference Calendar



UNITED STATES OF AMERICA,

                                 Plaintiff-Appellee,

versus

MIGUEL JUAREZ-GONZALEZ, also known as Miguel Gonzalez,

                                 Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-03-CR-275-3-SS
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Miguel Juarez-Gonzalez (Juarez)

has moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).      Juarez has filed a

response to the motion.     Our review of the brief filed by

counsel, Juarez’s response, and the record discloses no

nonfrivolous issue for appeal.    We conclude that the record is

insufficiently developed to allow consideration on direct appeal

of Juarez’s claim of ineffective assistance of counsel.        See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50243
                                -2-

United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

Accordingly, without prejudice to Juarez’s right to file a motion

pursuant to 28 U.S.C. § 2255, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.   Juarez’s motions

for the appointment of counsel and to proceed in forma pauperis

are DENIED.